Case 3:15-md-02670-JLS-MDD Document 2406 Filed 09/24/20 PageID.225349 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                           Case No.: 15-MD-2670 JLS (MDD)
     PRODUCTS ANTITRUST LITIGATION
12
                                                       ORDER DENYING DIRECT
13   This Order Relates to:                            ACTION PLAINTIFFS’ RENEWED
     ALL DAP ACTIONS                                   MOTION TO SEAL
14
15
                                                       (ECF No. 2370)
16
17
18           Pending before the Court in this multidistrict antitrust action are numerous
19   summary judgment and Daubert motions. In connection with those motions, the parties
20   initially filed 71 motions to file documents under seal. The motions to seal were denied
21   without prejudice for failure to show compelling reasons. (See ECF No. 2319.) The
22   Kroger Direct Action Plaintiffs (“DAPs”) filed a renewed motion to seal. (ECF No.
23   2370.) For the reasons stated below, the motion is denied.
24           DAPs request the sealing of certain charts and graphs presented in appendices to
25   the expert report and reply report of Dr. Michael Baye, one of DAPs’ economists. (See
26   ECF Nos. 2370-1 at 183, 211-13, 150-349, 382-90, 393-407, 410-26, 429-36 (report),
27   /////
28

                                                   1
                                                                               15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2406 Filed 09/24/20 PageID.225350 Page 2 of 3



 1   2370-2 at 32-35 (reply report).)1 These reports were submitted in support of Defendants’
 2   motion to exclude certain expert opinions, including certain of Dr. Baye’s opinions
 3   (“Daubert Motion”). (See ECF Nos. 1981-1 (“Defs’ Mot.”), 1981-7 (report, lodged
 4   under seal at ECF No. 1979-5), 1981-19 (reply report, lodged under seal at ECF No.
 5   1979-17).) Although Defendants challenge only a small portion of Dr. Baye’s reports
 6   (see Defs’ Mot. 4 n.9, 18 n.19, 20 n.20 (specifying which portions of Dr. Baye’s reports
 7   they want excluded)), they chose to attach the entire documents, 500 and 35 pages in
 8   length, respectively, and rather than only the relevant portions. (See ECF Nos. 1981-2
 9   (Attaway Decl.”), 1979-5, 1979-17.)
10         DAPs, as the parties seeking to seal a judicial record, bear the burden of
11   overcoming the strong presumption of access to court records. Foltz v. State Farm Mut.
12   Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). The showing required to meet the
13   burden depends upon whether the documents relate to a motion that is “more than
14   tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp. LLC,
15   809 F.3d 1092, 1101 (9th Cir. 2016). If it is, the “compelling reasons” standard applies.
16   Id. at 1096–98.
17         Evidentiary motions, including Daubert motions, are often “strongly correlative to
18   the merits of the case” and warrant the application of the “compelling reasons” standard.
19   Ctr. for Auto Safety, 809 F.3d at 1099. To meet this burden, the moving party must make
20   a “particularized showing.” Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172,
21   1180 (9th Cir. 2006). This entails “articulat[ing] compelling reasons supported by
22   specific factual findings.” Id. at 1178-79; see also Phillips v. Gen. Motors Corp., 307
23   F.3d 1206, 1210-11 (9th Cir. 2002) (“[T]he party seeking protection bears the burden of
24   showing specific prejudice or harm will result if no [protection] is granted.” (emphasis
25   added)). DAPs’ unsupported blanket assertion that the charts and graphs in Dr. Baye’s
26
27
28   1
           The referenced page numbers were assigned by the court’s CM/ECF system.
                                                  2
                                                                              15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2406 Filed 09/24/20 PageID.225351 Page 3 of 3



 1   reports disclose “competitively sensitive business information,” is insufficient to make
 2   the particularized showing necessary to meet the “compelling reasons” standard.
 3         Accordingly, DAPs’ motion to seal is denied. Because Dr. Baye’s reports were
 4   lodged pending order on motion to seal, which motion is hereby denied, they will not be
 5   considered. See Elec. Case Filing Admin. Policies and Proc. Manual § 2(j).
 6         It is hereby ordered as follows:
 7         1.     DAPs’ renewed motion to seal (ECF No. 2370) is denied.
 8         2.     The expert report and reply report of Dr. Michael Baye (ECF Nos. 1981-7
 9   (lodged under seal at ECF No. 1979-5), 1981-19 (lodged under seal at ECF No. 1979-
10   17)) will not be considered in support of Defendants’ Daubert Motion (ECF No. 1981).
11         3.     The parties shall meet and confer to arrive at appropriate excerpts from Dr.
12   Baye’s reports, i.e., the sections Defendants move to exclude and the context necessary in
13   support of or in opposition to their Daubert Motion.
14         4.     If the appropriate excerpts include any of the charts and graphs DAPs
15   believe should be sealed, DAPs may file a motion to seal. Any such motion shall be filed
16   no later than September 30, 2020, and must be supported by an appropriate showing.
17         IT IS SO ORDERED.
18   Dated: September 24, 2020
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                             15-MD-2670 JLS (MDD)
